DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               MICHAEL LINDSAY and JUNE M. COLE,
                           Appellant,

                                     v.

 GRAND ISLE AT WYNDHAM LAKES HOMEOWNERS ASSOCIATION,
                          INC,
                        Appellee.

                               No. 4D21-511

                               [June 24, 2021]

  Appeal of a non-final order from the County Court for the Seventeenth
Judicial Circuit, Broward County; Louis H. Schiff, Judge; L.T. Case No.
CONO16-7092, CACE18-25712.

  Michael Lindsay and June M. Cole, Coral Springs, pro se.

  Philip J. Croyle of Philip J. Croyle, P.A., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST, and KLINGENSMITH, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.